DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Reference numbers 14 in figure 1B IS not found in the Detailed Description
Reference number 13.20 in Figure 16 is not found in the Detailed Description
Paragraph 0123, line 4, “solid block 19” is not found in figures.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0141, line 6, “as the the latch” should read “as the latch”
Paragraph 0150, line 6, “such that the the primary” should read “such that the primary”
Paragraph 0177, line 3, “which is is” should read “which is”. 
Paragraph 0184, line 2, “which is is” should read “which is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-32 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gonzalez et al. (US20120123387A1).
Regarding claim 16, Gonzalez et al disclose a drug delivery device (figure 1) comprising a housing (figure 1: housing 102) adapted to receive a primary package (reservoir 107, see figure 2 and 13A), wherein the housing comprises a distal surface (lower housing portion 109) adapted to be placed against an injection site (paragraph 0048) and a proximal surface (upper housing portion110) opposite the distal surface (figure 1), wherein the proximal surface is adapted to be held in a palm of a user's hand during drug delivery (paragraph 0064), and wherein the housing has a flat form-factor in such a manner that a first extension of the housing between the distal surface and the proximal surface is less than at least one extension at right angles to the first extension (see figure 1,2,8).
Regarding claim 17, Gonzalez et al disclose the drug delivery device of claim 16, further comprising an injection needle (hollow microneedles 105, see figure 7 and paragraph 0043) configured to be connected or connectable to the primary package received within the housing (see figure 9 and 10), wherein the injection needle comprises a first tip (figure 9, and figure 13B-C-fluid pathway 168 is considered the first tip) that is configured either to: be extended beyond the distal surface by a manual operation (manual operation 140), or extend beyond the distal surface and to be covered by a shroud configured to be retracted to expose the first tip by the manual operation (see figure 9 and 10: the needle moves when pressing the button).
Regarding claim 18, Gonzalez et al disclose the drug delivery device of claim 16, wherein a mounting axis of the primary package is essentially at right angles with respect to the first extension (see figure 9 and 10)
Regarding claim 19, Gonzalez et al disclose the drug delivery device of claim 16, wherein the distal surface is non-adhesive (paragraph 0046).
Regarding claim 20, Gonzalez et al disclose the drug delivery device of claim 16, wherein the distal surface is rigid (Para 0045 and 0046- the materials of housing 102 may include, but are not limited to, plastics, metals, composite materials, and combinations thereof).
Regarding claim 21, Gonzalez et al disclose the drug delivery device of claim 17, wherein the injection needle comprises a second tip (piercing needle 165, see figure 12 and 13A-C) adapted to pierce a septum (septum 187) on the primary package received within the housing (paragraph 0073 and paragraph 0081).
Regarding claim 22, Gonzalez et al disclose the drug delivery device of claim 21, wherein the injection needle is a single needle bent at approximately 90 degrees (figure 10, said second tip 165 is at 90 degrees with respect to said first tip) or wherein the first tip and the second tip are separate from each other and arranged at approximately 90 degrees with respect to each other and connected within a solid block or via a flexible tube.
Regarding claim 23, Gonzalez et al disclose the drug delivery device of claim 17, further comprising a trigger (finger engageable portion 140) adapted to move the injection needle from the retracted position to the extended position upon manual operation of the trigger (see figure 9, 10 and 13 and paragraph 0064, 0065, 0066).
Regarding claim 24, Gonzalez et al disclose the drug delivery device of claim 23, wherein the trigger comprises at least one of a shroud (carrier 162), at least one button (button 140), and a body contact sensor (figure 13 and paragraph 0069).
Regarding claim 25, Gonzalez et al disclose the drug delivery device of claim 24, wherein the at least one button is disposed at the proximal surface (paragraph 0064), or at at least one lateral surface of the housing, or at a rear surface of the housing.
Regarding claim 26, Gonzalez et al disclose the drug delivery device of claim 21, further comprising a carrier (support 211 and paragraph 0106) adapted to mount the primary package.
Regarding claim 27, Gonzalez et al disclose the drug delivery device of claim 26, wherein the carrier (support 211) is movable substantially in parallel with the distal surface between: a rearward position in which the second tip is spaced from the septum, and a forward position in which the second tip pierces the septum (see figure 15 and 16 to see the movement of the reservoir – piercing needle 265 pierce the septum).
Regarding claim 28, Gonzalez et al disclose the drug delivery device of claim 24, wherein the button is adapted to be locked prior to operation of the shroud or the body contact sensor to prevent operation of the button (see figure 13B, the carrier 162 is moved toward the distal direction and the button 140 is locked).
Regarding claim 29, Gonzalez et al disclose the drug delivery device of claim 28, wherein the button is adapted to be unlocked upon operation of the shroud or the body contact sensor to allow operation of the button (see figure 13A, the carrier 162 is moved upward to proximal direction and the button 140 is unlocked).
Regarding claim 30, Gonzalez et al disclose the drug delivery device of claim 16, further comprising a drive spring (energy device 180, see figure 2) adapted to apply a force in a forward direction to a piston (188) of the primary package (paragraph 0092 and 0095).
Regarding claim 31, Gonzalez et al disclose the drug delivery device of claim 16, further comprising the primary package (reservoir 107- figure 2).
Regarding claim 32, Gonzalez et al disclose the drug delivery device of claim 31, wherein the primary package contains a medicament (fluid 108, see figure 9, 10, 13A-C).
Regarding claim 33, Gonzalez et al disclose the drug delivery device of claim 21, wherein a needle module is coupled with or integrated in the button (the carrier 162- see figure 9 and 10).
Regarding claim 34, Gonzalez et al. disclose the drug delivery device of claim 33, wherein depression of the button in a distal direction moves the needle module in the distal direction (see figure 9 and 10, pressing the button 140 moves the module downward).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (US20120123387A1) as applied to claim 16 above, and further in view of Cole et al. (US 20170182243 A1)
Regarding claim 35, Gonzalez et al disclose all the limitations set forth in claim 16, as discussed above, but did not disclose a shroud spring biasing the shroud in the distal direction. 
Cole et al disclose the drug delivery device of claim 16, wherein a shroud spring (spring 300) is arranged to bias the shroud in the distal direction against the housing, against the needle module, or against the button (see figure 4).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gonzalez et al. (US20120123387A1) and incorporate the teachings of Cole et al. (US 2017/0182243 A1) to add a shroud spring to the button. The modification is provided for the safety of the needle as stated by Cole et al in paragraph 0050.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMATA S DIOP whose telephone number is (571)272-3299.
 The examiner can normally be reached Monday- Friday, 8am to 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATIMATA SAHRA DIOP/Examiner, Art Unit 4189          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783